 In the Matter of THE MONARCH MACHINE TOOL Co.andUNITEDELECTICAL, RADIO AND MACHINE WORKERS OF AMERICA(CIO)Case No. R-4934.-Decided March 16, 1943Jurisdiction:machine tools manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to recognize the union until certified by the Board; election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees with specified inclusions and exclusions, stipulation as to.Messrs. Chester lhikodymand J.H. 11Walker,both of Cleveland,Ohio, andMr. D. H. McKellar,of Sidney, Ohio, for the Company.Mr. Arthur L. Garfield,ofDayton, Ohio, andMr. Paul Duninan,ofSidney, Ohio, for the Union.Mr. David V.Easton,,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF TIIE CASEUpon petition duly filed by United Electrical,. Radio and MachineWorkers of America (CIO), herein called the Union, alleging that aquestion affecting commerce had arisen concerning the representationof employees of The Monarch Machine Tool Co., Sidney, Ohio, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Louis Plost, Trial Ex-aminer.Said hearing was held at Sidney, Ohio, on February 25, 1943.The Company and the Union. appeared,' participated, and were af-forded full opportunity to be heard, to examine -and cross-examinewitnesses, and to introduce evidence bearing on the issues.The Trial.Examiner's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.,Upon the entire record in the case, the Board makes the following:'International Association of Machinists was duly apprised of the instant proceedingbut did not appear48 N. L. R. B., No. 22.Iii 112'DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Monarch Machine Tool Co., an Ohio corporation with it'sprincipal plant and office located at Sidney, Ohio, is engaged in themanufacture of machine tools.The yalue of the raw materials usedby the Company in the manufacture of its product, and the value ofits finished products, for the year 1942 amounted in each instance tomore than $1,000,000.Over 50 percent of the raw materials used bythe Company is received from points outside the State of Ohio.TheCompany is entirely engaged in production for the national wareffort, and admits that it is engaged in commerce within the meaningof the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited Electrical, Radio and Machine Workers of America, af-filiatedwith the Congress of Industrial Organizations, is a labororganization admitting, to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant exclusive bargaining rights tothe Union, because of a doubt with regard to the Union's majoritystatus, until there has been a certification by the Board.A statement of the Field E:aminer, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.2We find that a question- affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the, Act.IV.THE'APPROPRIATE UNITIn accordance with a stipulation between the parties, we findthat all production and maintenance employees at the Company's'Sidney, Ohio, plant, including toolroom employees, production con-trol department stock chasers, inspectors, receiving and shipping em-ployees, boiler room employees and janitors, but excluding foremen,group leaders, office employees, guards, technical employees (designing2The,Field-, Exammer,.repor,ted that,lhe Union,submitted 1,213 designation cards bear-ing apparently genuine,original signatures.These-cards were submitted in=support of itscontention that it represented 55 percent of the employees in the'appropriate unit.Nocheck of the Company's pay roll was made, as the Company declined to furnish a pay roll.It was stipulated at the hearing that there are approximately 2,000 employees in the appro-priate unit. THE MONARCH MACHINE TOOL CO.113engineers and draftsmen), service men, and cafeteria employees,.constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) -of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning -representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding'the date of the Direction ofElection herein', subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,. and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The MonarchMachine Tool Co., of Sidney, Ohio, 'an election by secret ballotshall be conducted as early as possible, but not later that thirty (30),days from the date of this Direction, under the direction and super-vision of the Regional Director for the Eighth Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they' were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause, to determine whether or not they desireto be represented by United Electrical, Radio and Machine Workersof America, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.